DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-7 and 9-22 are pending.  Claims 1-7, 9, 10, 14-19, and 22 have been examined in this Office action.  Claims 11-13 and 21 have been previously withdrawn.    
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 14-17, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0154891 to Schneider et al.
As per claim 1, Schneider discloses a computer-implemented method for adaptively controlling spacing between a vehicle and a moving object in an operating environment of the vehicle (Schneider; At least paragraph(s) 21), the method comprising:
determining a current state of the vehicle based on sensor data captured by sensors of the vehicle (Schneider; At least paragraph(s) 31);
determining a set of possible actions based on the current state of the vehicle (Schneider; At least paragraph(s) 33 and 36 and figure 2);
for each possible action in the set of possible actions: (i) predicting, based on the current vehicle state, a future state for the vehicle, and (ii) predicting, based on the current vehicle state, a first zone future safety value corresponding to a first safety zone of the vehicle (Schneider; At least paragraph(s) 42); 

providing the selected vehicle action to a drive control system of the vehicle which causes the vehicle to perform the selected vehicle action to control the spacing between the vehicle and the moving object (Schneider; At least paragraph(s) 35).
As per claim 2, Schneider discloses further comprising, for each possible action in the set, predicting a second zone future safety value corresponding to a second safety zone of the vehicle, wherein selecting the vehicle action is also based on the predicted second zone future safety values (Schneider; At least paragraph(s) 43 and 44).
As per claim 3, Schneider discloses wherein the selected vehicle action is also based on a target vehicle state, and the method comprises controlling the vehicle to perform the selected vehicle action (Schneider; At least paragraph(s) 35, 44, and 45).
As per claim 4, Schneider discloses wherein the first safety zone is located in front of the vehicle and the predicted first zone future safety value for each of the possible actions indicates a likelihood of a leading vehicle being present in the first safety zone (Schneider; At least paragraph(s) 42), and
the second safety zone is located behind the vehicle and the predicted second zone future safety value for each of the possible actions indicates a likelihood of a trailing vehicle being present in the second safety zone (Schneider; At least paragraph(s) 44).
As per claim 9, Schneider discloses wherein selecting the vehicle action comprises selecting an action for which the predicted future state satisfies a state condition and the predicted future first zone safety value satisfies a first zone safety condition (Schneider; At least paragraph(s) 43-45).
As per claims 14-17 and 22, Schneider discloses system and computer device to perform the method of claims 1-4 (Schneider; At least paragraph(s) 29).  Therefore, claims 14-17 and 22 are rejected using the same citations and reasoning as applied to claims 1-4 above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of U.S. Patent 10,671,076 to Kobilarov et al.
As per claim 5, Schneider discloses predicting the future state of the vehicle and probabilities values of collisions with vehicle ahead of and behind the vehicle (Schneider; At least paragraph(s) 19 and 32), but does not explicitly disclose wherein the future state, the future first zone value and the future second zone value for each possible action are predicted using one or more trained neural networks.
However, the above features are taught by Kobilarov (Kobilarov; At least column 3, line(s) 9-16).  At the time of filing, it would have been obvious to one of ordinary skill 
As per claim 6, Schneider discloses wherein the current vehicle state includes: (i) a speed of the vehicle; (ii) a distance from the vehicle to any leading vehicle detected in front of the vehicle; and (iii) a distance from the vehicle to any trailing vehicle detected in back of the vehicle (Schneider; At least paragraph(s) 18 and 30).
As per claim 7, Schneider discloses wherein the current vehicle state includes a current first zone safety value indicating if a leading vehicle is currently present in the first safety zone and a current second zone safety value indicating if a trailing vehicle is currently present in the second safety zone (Schneider; At least paragraph(s) 32).
As per claim 18, Schneider discloses predicting the future state of the vehicle and probabilities values of collisions with vehicle ahead of and behind the vehicle (Schneider; At least paragraph(s) 19 and 32), but does not explicitly disclose wherein the executable instructions, when executed by the processor system, cause the processor system to predict one or more of the future state for each possible action in the set of possible actions, the first zone future safety value, and the second zone future safety value using trained neural networks.
However, the above features are taught by Kobilarov (Kobilarov; At least column 3, line(s) 9-16).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kobilarov into the invention of Schneider .  
Claim Rejections - 35 USC § 103
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of “Car-Following Model Based on Fuzzy Inference System” to Kikuchi et al.
As per claims 10 and 19, Schneider discloses receiving the predicted future states and first zone future safety values, wherein for each possible action, the predicted future state includes a vehicle speed prediction, and the predicted first zone future safety value includes a vehicle safety prediction (Schneider; At least paragraph(s) 32 and 42-45),
Schneider does not explicitly disclose performing fuzzification of the vehicle speed predictions to map the vehicle speed predictions to target speed truth values that denote closeness of the vehicle speed predications to a target speed:
performing fuzzification of the vehicle safety predictions to map the safety predictions to safety fuzzy truth values:
based on the target speed truth values and the safety fuzzy truth values, performing fuzzy inference to generate a goal fuzzy set:
defuzzifying the goal fuzzy set to select a best action to satisfy the state condition and the first zone safety condition as the vehicle action.
However, the above features are taught by Kikuchi (Kikuchi; At least pages 85-87).  At the time of filing, it would have been obvious to one of ordinary skill in the art to 
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 02/22/2021, with respect to the drawing objection and rejection(s) of claim(s) 1-7, 9, 10, 14-19, and 22 under 35 U.S.C. 112(b), 102, and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 102/103 is made in view of Schneider.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/           Primary Examiner, Art Unit 3669